Name: 2007/443/EC: Commission Decision of 25 June 2007 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat sector in Poland (notified under document number C(2007) 2608) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European construction;  agri-foodstuffs;  health
 Date Published: 2007-06-28

 28.6.2007 EN Official Journal of the European Union L 166/24 COMMISSION DECISION of 25 June 2007 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat sector in Poland (notified under document number C(2007) 2608) (Text with EEA relevance) (2007/443/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XII, Chapter 6, Section B, subsection I.1, paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B (1) to Annex XII to the 2003 Act of Accession. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4), 2005/271/EC (5), 2005/591/EC (6), 2005/854/EC (7), 2006/14/EC (8), 2006/196/EC (9), 2006/404/EC (10), 2006/555/EC (11), 2006/935/EC (12) and 2007/202/EC (13). (3) According to an official declaration from the Polish competent authority certain establishments in the meat sector have completed their upgrading process and are now in full compliance with Community legislation. Certain establishments have ceased activities for which they have obtained a transitional period. Those establishments should therefore be deleted from the list of establishments in transition. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 227 E, 23.9.2003, p. 1392. (2) OJ L 156, 30.4.2004, p. 53; corrected version in OJ L 202, 7.6.2004, p. 39. (3) OJ L 160, 30.4.2004, p. 56; corrected version in OJ L 212, 12.6.2004, p. 31. (4) OJ L 160, 30.4.2004, p. 73; corrected version in OJ L 212, 12.6.2004, p. 44. (5) OJ L 86, 5.4.2005, p. 13. (6) OJ L 200, 30.7.2005, p. 96. (7) OJ L 316, 2.12.2005, p. 17. (8) OJ L 10, 14.1.2006, p. 66. (9) OJ L 70, 9.3.2006, p. 80. (10) OJ L 156, 9.6.2006, p. 16. (11) OJ L 218, 9.8.2006, p. 17. (12) OJ L 355, 15.12.2006, p. 105. (13) OJ L 90, 30.3.2007, p. 86. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession Meat establishments Initial list No Veterinary No Name of establishment 7 04020201 MASARNIA KARBOWO BRYGIDA I MAREK PESTA 11 04610201 Z. M. BYD MEAT S.A. 15 06610303 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Tadeusz  Sp. z o.o. 16 06010301 PPHU Demex  Sp. z o.o. 17 06140201 ZakÃ ady MiÃsne KoÃ skowola  24 06050201 Z.P.M. MATTHIAS  Sp. z o.o. 30 08020204 ZakÃ ad Ubojowo-Masarniczy BEKON  StanisÃ aw Suder 37 08060201 Masarnia Roman DuszyÃ ski 44 08110201 GruszczyÃ ski-Cierlukiewicz sp. j. ZakÃ ady Handlowo-Produkcyjne Brodex  w Brodach 45 08110205 Kunickie ZakÃ ady MiÃsne I&T Sp. z o.o. 58 12050301 ZakÃ ad Masarski ANGUS  s.j. 64 12070105 DOBR-MIÃS  ZakÃ ad Uboju ZwierzÃ t RzeÃ ºnych 72 12160212 ZakÃ ad Rolno-Produkcyjny, ZakÃ ad Masarski 80 12190203 F.H.P. GRAJPEK  s.j. 86 14190203 ZakÃ ad MiÃsny Carpexim  s.c. 89 14090201 Publima  Sp.J. ZakÃ ad PrzetwÃ ³rstwa MiÃsa 93 14200308 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Siedlin 98 14240202 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego s.j. A. Szczerba, K. Kurowski 112 16040205 RzeÃ ºnictwo-WÃdliniarstwo A.P. Sarnowscy 113 16060202 RzeÃ ºnictwo-WÃdliniarstwo J. i S. Maryniak 114 16090211 ZPUH RzeÃ ºnictwo WÃdliniarstwo 117 18030210 ZakÃ ady MiÃsne SpÃ ³Ã ka Akcyjna 122 18070304 Marsburger Sp. z o.o. 126 18150202 PrzedsiÃbiorstwo Produkcji, Handlu i UsÃ ug Kabanospol  129 20050201 ZakÃ ad MiÃsny Rolmak Plus 135 20140201 P.H. MEAT  POL M. Sasinowski, J. Rykaczewski 142 22040302 PPH MASA  S.J. 144 22630301 ZakÃ ad Produkcji Masarsko-GarmaÃ ¼eryjnej 150 24020311 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego KAMWEX  s. c. 156 24030206 PPH WARPOL  157 24040303 PPHU KABANOS  Anna i Andrzej Ciura Brzeziny Nowe 164 24780304 Warsztat WÃdliniarski Alfred mÃ ³j 166 24690301 PPH Giszowiec  Sp. z o.o. 170 24110313 Firma Produkcyjno-Handlowa KRETEK  172 24120203 LESZ  Sp. z o.o. 183 24170311 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Sp. Jawna 202 30050214 RzeÃ ºnia  Urszula Heinrich 212 30090306 PPHU CARNIS BronisÃ aw Rowecki 213 30110103 PPHU S. PraÃ at, Bogdan Dolczewski 214 30120305 PPH P. PÃ onka 217 30140205 RzeÃ ºnictwo WÃdliniarstwo Tomasz Lubik 219 30180204 SZWAGROS  Masarstwo-WÃdliniarstwo Sp. z o.o. 222 30170207 ZPM Roman Stendera 226 30220201 Ubojnia Masarnia Folmas  Sp. z o.o. 233 30260102 Punkt Uboju RSP Mszczyczyn 247 32030202 RzeÃ ºnictwo i WÃdliniarstwo Janusz NiedÃ ºwiedz 248 32050201 Z P Ms Grabowscy Izabela Zbigniew 252 32070301 Koyan  SpÃ ³Ã ka Jawna Konrad MÃ dry & Jan WÃ ³jcik 253 32070103 F.U.H. Gryf-Meat  s.j. RzeÃ ºnia Janusz MÃ ynarski, Zbigniew Janowski Poultry meat Initial list No Veterinary No Name of establishment 15 12160501 DROBTAR  W. Kawalec J. Kawalec, M. Kawalec, S.J. 18 12190601 PPHU JÃ ZEF  s.c. M. SÃ owik, A. Matusik-SÃ owik, J. SÃ owik 23 14190501 Ã awniczak Sp. z o.o. Ubojnia drobiu Ekol-Drob  25 14370501 PrzedsiÃbiorstwo Rolno-SpoÃ ¼ywcze DORPOL  M. Dobies i S-ka S.J. 27 14250602 ZakÃ ad Hurtu i Rozbioru Drobiu 29 14250606 POLMAR S.C. E. M. M. Hajtowicz 33 22150501 PrzedsiÃbiorstwo Produkcyjno-Handlowe Ubojnia Drobiu LEMADRÃ B  mgr inÃ ¼. L. I M. Cymann 36 24640401 Gospodarstwo Drobiarskie BRJOKO  39 26040502 ZakÃ ad Produkcyjno-Handlowy StanisÃ aw StÃpieÃ  49 30220501 PPH UbÃ ³j i PrzetwÃ ³rstwo Indyka SÃ upia Kapitulna 86 List of red meat low capacity establishments in transition Initial list No Veterinary No Name of establishment 3 Lewil-Iglokrak  Sp. z o.o. ul. PÃ ³Ã Ã anki 78, 30 740 KrakÃ ³w List of mixed meat low capacity establishments in transition Initial list No Veterinary No Name of establishment 2 Migaba  Sp. z o.o., Sadkowa GÃ ³ra 12, 39 305 Borowa